687 N.W.2d 292 (2004)
Detroit Free Press, Inc.
v.
Family Independence Agency.
No. 124802.
Supreme Court of Michigan.
June 10, 2004.
SC: 124802, COA: 243889.
On order of the Court, the application for leave to appeal the September 23, 2003 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH and KELLY, JJ., would grant plaintiff's application for leave to appeal.